By the Court.
The district court erred in reversing the judgment. No error appeared in the transcript of the justice’s docket. The supposed bill of exceptions constituted no part of the record.
Section 93 of the justices act (66 Ohio L. 7) provides for taking bills of exception to the rulings of the justice on questions of law arising during the trial, and for making such bills of exception part of the record.
Section 204 of the act (S. & C. 805) requires the bill of exceptions to be entered at length on the docket. Until so entered, it constitutes no ground on which to found a petition in error.
Leave granted; judgment of district court reversed, and that of the common pleas affirmed.